      Case: 1:19-cv-00145-DAP Doc #: 35 Filed: 02/06/19 1 of 3. PageID #: 300




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC                    )
                                                        CASE NO. 1:19-cv-145
                                                 )
                          Plaintiff,             )
                                                 )      JUDGE DAN AARON POLSTER
 v.                                              )
                                                 )
 SOUTH UNIVERSITY OF OHIO, LLC,                  )      MAGISTRATE JUDGE
 et al.                                          )      THOMAS M. PARKER
                                                 )
                          Defendants.            )



                   UNOPPOSED MOTION TO INTERVENE BY STUDENT
                         INTEVENORS, THE DUNAGAN PLAINTIFFS

          Pursuant to Rule 24 of the Federal Rules of Civil Procedure, Emmanuel Dunagan, Jessica

Muscari, Robert J. Infusino and Stephanie Porreca, plaintiffs and named representatives in a

proposed class action pending in the Circuit Court of Cook County, Illinois against the Illinois

Institute of Art LLC, the Illinois Institute of Art-Schaumburg, LLC, and Dream Center Education

Holdings LLC, three of the entities in receivership, hereby move the Court to intervene in this

action.

          No counsel for any party in the case has indicated they will interpose any objection to this

Motion.

          The reasons for the Motion are set forth in the accompanying Memorandum. A copy of

the Proposed Order approving the request to intervene is attached to the Memorandum.
Case: 1:19-cv-00145-DAP Doc #: 35 Filed: 02/06/19 2 of 3. PageID #: 301



                                 /s/ Richard S. Gurbst
                                 Richard S. Gurbst (Bar # 0017672)
                                 Eleanor M. Hagan (Bar # 0091852)
                                 SQUIRE PATTON BOGGS (US) LLP
                                 4900 Key Tower
                                 127 Public Square
                                 Cleveland, Ohio 44114
                                 Telephone: +1 216 479 8500
                                 E-mail: richard.gurbst@squirepb.com

                                  Eric Rothschild
                                  (Admitted Pro Hac Vice)
                                  Alexander S. Elson
                                  (Admitted Pro Hac Vice)
                                  NATIONAL STUDENT LEGAL DEFENSE NETWORK
                                  1015 15th Street NW, Suite 600
                                  Washington, DC 20005
                                  Telephone: +1 202 734 7495
                                  E-mail: alex@nsldn.org
                                           eric@nsldn.org

                                 Counsel for Proposed Intervenors,
                                 Emmanuel Dunagan, Jessica Muscari,
                                 Robert J. Infusino and Stephanie Porreca




                                   2
        Case: 1:19-cv-00145-DAP Doc #: 35 Filed: 02/06/19 3 of 3. PageID #: 302



                                CERTIFICATE OF SERVICE

         It is hereby certified that a copy of the foregoing Unopposed Motion to Intervene was

served upon all parties of record by the Court’s electronic filing system this 6th day of February,

2019.



                                                    /s/ Richard S. Gurbst
                                                    Richard S. Gurbst
                                                    One of the Attorneys for Proposed Intervenors




                                                3
